Citation Nr: 1646963	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  15-32 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for left ear hearing loss. 

2. Entitlement to an initial compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's left ear hearing loss manifested many years following service, and is otherwise not related to service.

2. The Veteran has Level VI hearing acuity in the right ear under 38 C.F.R. § 4.85, Table VI, which represents pure tone threshold averages of 58 to 65 decibels and a speech discrimination score of 60 to 66 percent.  


CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for a compensable rating for right ear hearing loss have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established by presumption pursuant to 38 C.F.R. 
§ 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, sensorineural hearing loss, listed as organic diseases of the nervous system, are included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including hearing loss, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307. 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for the Left Ear Hearing Loss

The Veteran contends that his current left ear hearing loss is related to noise exposure in service, including artillery range fire, tank range fire, and small arms fire.  

The Board finds that the Veteran is not entitled to presumptive service connection for his left ear hearing loss.  The Veteran's service treatment records, which appear to be complete, show treatment for many conditions, but no complaints of or treatment for hearing loss.  The entrance and separation examinations show normal hearing in the left ear, and do not show any shift in his auditory thresholds.  On his January 1965 separation report of medical history, he noted that he was in excellent health and did not note any ear trouble.  Additionally, the Veteran has not alleged that he has had left ear hearing loss since service.  In his substantive appeal, the Veteran merely alleged that he had noise exposure in service and was not provided adequate hearing protection. 

In light of the medical and lay evidence, the Board finds that symptoms of left ear hearing loss were not chronic in service or continuous after service separation, and that his left ear hearing loss did not manifest to a compensable degree within one year of service separation.  Thus, the Board finds that the Veteran is not entitled to presumptive service connection for the left ear hearing loss.

That does not end the inquiry, however.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The Veteran contends he was exposed to noise during service as a combat engineer.  While that is certainly true, noise exposure alone does not warrant a grant of service connection.  Rather, there must be a link between the claimed condition (here, hearing loss) and that noise exposure.

However, the Board finds that the Veteran's left ear hearing loss does not warrant direct service connection as the evidence does not demonstrate it is related to service.  Specifically, the Veteran was afforded two VA examinations in June 2014 regarding the severity and etiology of his hearing loss disability.  Both examiners opined that the Veteran's left ear hearing loss was not related to service because he had normal hearing at separation and there was no significant auditory threshold shift in his left ear between entrance and separation.  The June 20, 2014 VA examiner reported that this "suggests there was no cochlear damage at that time" and that "[t]he Institute of Medicine (2006) has reported that hearing loss from noise injuries occurs immediately following exposure." 

The Board considered the private physician questionnaire submitted by the Veteran in August 2015 in which the audiologist opined that the Veteran's left ear hearing loss was related to his service because "combat engineers are exposed to loud noises that can cause hearing loss."  The Board finds that the VA opinions are more probative evidence, however, because they considered the Veteran's normal left ear hearing acuity at separation from service.  The private opinion did not explain how the Veteran's left ear hearing was normal at separation but the current hearing loss is still related to his service.

In light of the evidence, including the Veteran's service records, private medical evidence, VA treatment records, and VA examinations, the Board finds that the left ear hearing loss is not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for left ear hearing loss is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Disability Ratings in General

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran currently has a noncompensable rating for his right ear hearing loss under Diagnostic Code 6100, which governs hearing loss.  Under VA's rating schedule, hearing impairment is evaluated based on audiological testing, including a pure tone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The pure tone threshold average is the average of the pure tone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a pure tone audiometry test.  See id.  To find the appropriate disability rating based on test results, the pure tone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See id., Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See id., Table VII.

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  
Compensable Evaluation for Right Ear Hearing Loss

The Veteran contends that he is entitled to a higher initial rating for his right ear hearing loss.

The Veteran was afforded two VA audiological examinations in June 2014.  For the first examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
65
70
LEFT
30
55
60
60
55

The right ear pure tone threshold average was 65 decibels and the left ear pure tone threshold average was 58 decibels.  His speech discrimination score was 66 percent in the right ear and 78 percent in the left ear.

For the second examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
65
65
LEFT
30
55
55
55
55

The right ear pure tone threshold average was 64 decibels and the left ear pure tone threshold average was 55 decibels.  His speech discrimination score was 66 percent in the right ear and 78 percent in the left ear.  Because the first examination shows worse hearing loss, the Board used these results when analyzing the Veteran's claim. 

In light of the June 2014 VA audiological results, the Veteran's right ear hearing loss qualifies as an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), the Board will use the Roman numeral designation from Table VI or Table VIA, whichever results in the higher numeral.  Under Table VI, the Veteran's right ear pure tone threshold average and speech discrimination score warrant a 'VI' numeral designation.  Under Table VIA, his right ear pure tone threshold average alone warrants a 'V' numeral designation.  Thus, the Board will use the numeral designation from Table VI and assign the Veteran's service-connected right ear hearing loss a 'VI' numeral designation.  

When impaired hearing is service-connected in only one ear, the nonservice-connected ear, which is the left ear in this case, is assigned a 'I' numeral designation, subject to the provisions of § 3.383.  38 C.F.R. § 4.85(f).  If the service-connected ear is 10 percent or more disabling, the hearing acuity of the nonservice-connected ear  is considered in assigning the proper rating, so long as it meets the criteria under 38 C.F.R. § 3.385 for hearing impairment.  38 C.F.R. § 3.383.  

Here, the Veteran's service-connected right ear hearing loss is not 10 percent or more disabling.  Thus, when calculating the Veteran's percentage evaluation for hearing impairment under Table VII, the left ear will be assigned a 'I' numeral designation.  Pursuant to Table VII, after entering the Veteran's right ear (as the poorer ear) and left ear numerical designations, the Veteran is entitled to a 0 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII. 

In light of the available evidence, the Board finds that the Veteran's hearing loss does not warrant a compensable rating under the schedular rating criteria.  In making this determination, the Board found the June 2014 VA examination probative.  There is no additional evidence that shows the Veteran is entitled to a higher rating. 

The Board notes that a May 2014 audiometric examination is associated with the record, and shows the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
65
65
65
70
LEFT
35
65
65
65
65

The right ear pure tone threshold average was 66.25 decibels and the left ear pure tone threshold average was 65 decibels.  Although speech discrimination tests were conducted, it is unclear whether the Maryland CNC test was conducted, as required by 38 C.F.R. § 4.85.  These results, however, would not result in a compensable rating.  Under Table VIA, the Veteran would still only be entitled to a 'V' numeral designation for the right ear, which would warrant a '0' percent rating under Table VII.  The Board cannot determine which numeral designation the Veteran would be entitled to under Table VI because there is no speech discrimination score.

The Board thus finds that the Veteran is not entitled to a compensable rating for the right ear hearing loss for any period on appeal.

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  The Veteran filed a claim using the Fully Developed Claim form, which provides appropriate notice to the Veteran regarding his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records and VA medical treatment evidence.  Additionally, he was afforded two VA examinations for his hearing loss in June 2014.  The examinations were adequate because they were performed by appropriate medical professionals, were based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  There have been no allegations of or evidence suggesting his hearing acuity has worsened since the 2014 examination such that a new exam is needed.

Finally, all due process considerations have been met.  Although evidence was received following the July 2015 Statement of the Case, the Veteran's representative waived AOJ consideration of additional evidence.   


ORDER

Service connection for the left ear hearing loss is denied. 

Entitlement to an initial compensable rating for the right ear hearing loss is denied.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


